       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 1 of 15. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

COREY ARREDONDO                                   )       CASE NO.
748 Longmeadow Lane, Apt. F                       )
Findlay, Ohio 45840                               )       JUDGE:
                                                  )
                              Plaintiff,          )
                                                  )
                        v.                        )       COMPLAINT FOR DAMAGES
                                                  )       AND REINSTATEMENT
BEER BARREL, INC.                                 )
900 Interstate Drive                              )       JURY DEMAND ENDORSED
Findlay, Ohio 45840                               )       HEREIN
                                                  )
       Serve also:                                )
       Beer Barrel, Inc.                          )
       c/o John Heaphy                            )
       1860 South Dixie Highway                   )
       Lima, Ohio 45804                           )
                                                  )
       -and-                                      )
                                                  )
KRISTEN SWIHART                                   )
c/o Beer Barrel, Inc.                             )
900 Interstate Drive                              )
Findlay, Ohio 45840                               )
                                                  )
       -and-                                      )
                                                  )
JIM FOWLER                                        )
c/o Beer Barrel, Inc.                             )
900 Interstate Drive                              )
Findlay, Ohio 45840                               )
                                                  )
       Serve also:                                )
       Jim Fowler                                 )
       9144 Nancy Lane                            )
       Findlay, Ohio 45840                        )
                                                  )
                              Defendants.         )

       Plaintiff, Corey Arredondo, by and through undersigned counsel, as his Complaint

against the Defendants, states and avers the following:
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 2 of 15. PageID #: 2




                                      PARTIES AND VENUE

1. Arredondo is a resident of the city of Findlay, county of Hancock, state of Ohio.

2. Beer Barrel, Inc. is a domestic corporation that operates a business located at 900 Interstate

   Drive, Findlay, Ohio 45840.

3. Upon information and belief, Kristen Swihart is a resident of the state of Ohio.

4. Swihart was at all times hereinafter mentioned, an individual who was a manager and/or

   supervisor at Beer Barrel who acted directly or indirectly in the interest of Beer Barrel.

5. Swihart was at all times hereinafter mentioned an employer within the meaning of R.C.

   § 4112.01 et seq.

6. Swihart made and/or participated in the adverse actions asserted herein.

7. Upon information and belief, Jim Fowler is a resident of the state of Ohio.

8. Fowler was at all times hereinafter mentioned, an individual who was a manager and/or

   supervisor at Beer Barrel who acted directly or indirectly in the interest of Beer Barrel.

9. Fowler was at all times hereinafter mentioned an employer within the meaning of R.C.

   § 4112.01 et seq.

10. Fowler made and/or participated in the adverse actions asserted herein.

                                  JURISDICTION & VENUE

11. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Arredondo is

   alleging a Federal Law Claim under the Civil Rights Act of 1964, 42 U.S.C. 2000e-2.

12. All material events alleged in this Complaint occurred in county of Hancock.

13. This Court has supplemental jurisdiction over Arredondo’s state law claims pursuant to 28

   U.S.C. § 1367 as Arredondo’s state law claims are so closely related to his federal law claims




                                                 .2
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 3 of 15. PageID #: 3




   that they form part of the same case or controversy under Article III of the United States

   Constitution.

14. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

15. Within 300 days of the conduct alleged below, Arredondo filed a Charge of Discrimination with

   the Equal Employment Opportunity Commission (“EEOC”), Charge No. 471-2021-00420

   against Beer Barrel.

16. On or about February 26, 2021 the EEOC issued and mailed a Notice of Right to Sue letter to

   Arredondo regarding the Charges of Discrimination brought by Arredondo against Beer

   Barrel.

17. Arredondo received his Right to Sue letter from the EEOC in accordance with 42 U.S.C.

   § 2000e-5(f)(1) - which has been attached hereto as Plaintiff's Exhibit A.

18. Arredondo has filed this Complaint within 90 days of the issuance of the Notice of Right to

   Sue letter.

19. Arredondo has properly exhausted his administrative remedies pursuant to 29 C.F.R.

   § 1614.407(b).

                                              FACTS

20. Arredondo is a former employee of Beer Barrel.

21. Arredondo is Hispanic.

22. Beer Barrel initially employed Arredondo as a dishwasher.

23. Beer Barrel hired Arredondo on or about July 7, 2019.

24. In or around January 2020, Arredondo learned of a drug deal that occurred during work hours

   involving Beer Barrel employees (hereinafter, “Drug Deal”).

25. The Drug Deal involved two Caucasian employees and an African American employee.



                                               .3
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 4 of 15. PageID #: 4




26. Beer Barrel became aware of the Drug Deal.

27. Beer Barrel terminated the employment of the African American employee involved in the

   Drug Deal.

28. Beer Barrel did not terminate the employment of the Caucasian employees involved in the

   Drug Deal.

29. Arredondo discussed with others at work that he believed it was unfair to terminate the

   African American employee and not terminate or discipline the Caucasian employees.

30. Arredondo discussed with others at work that he believed Beer Barrel did not terminate the

   Caucasian employees involved in the Drug Deal because of their race.

31. The Caucasian employees involved in the Drug Deal learned that Arredondo made

   complaints that they were not disciplined as a result of the Drug Deal, and began harassing

   Arredondo in retaliation.

32. The retaliatory harassment as a result of Arredondo’s complaints that the Caucasian

   individuals had not been disciplined as a result of the Drug Deal included Arredondo

   receiving an anonymous phone call threatening Arredondo that if he did not stop “bullying”

   the Caucasian individuals, that he would regret it.

33. Arredondo complained to Beer Barrel about the retaliatory harassment he received from the

   Caucasian employees.

34. Upon information and belief, Defendants have a policy requiring investigations following

   receipt of a complaint of discrimination.

35. An investigation should include interviewing the complainant.

36. An investigation should include interviewing the subject of the complaint.

37. An investigation should include interviewing the subject of the reported incident.



                                                  .4
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 5 of 15. PageID #: 5




38. An investigation should include interviewing witnesses to the reported incident.

39. An investigation should include getting a written statement from the complainant.

40. An investigation should include getting a written statement from the subject of the complaint.

41. An investigation should include getting a written statement from the subject of the reported

   incident.

42. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not interview

   Arredondo.

43. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not interview

   the Caucasian individuals involved in the Drug Deal.

44. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not interview

   witnesses.

45. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not get a

   written statement from Arredondo.

46. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not get a

   written statement from the Caucasian individuals involved in the Drug Deal.

47. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not get a

   written statement from witnesses.

48. In response to Arredondo’s complaint of discriminatory conduct, Defendants did not take

   corrective action against the Caucasian individuals involved in the Drug Deal.

49. Defendants ratified the discriminatory conduct from the Caucasian individuals involved in

   the Drug Deal toward Arredondo in failing to conduct an investigation into Arredondo’s

   discrimination complaint.




                                                  .5
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 6 of 15. PageID #: 6




50. Defendants ratified the discriminatory conduct of the Caucasian individuals involved in the

   Drug Deal toward Arredondo in failing to discipline the Caucasian individuals involved in

   the Drug Deal following Arredondo’s complaint of discrimination.

51. Following Arredondo’s complaint regarding the Caucasian individuals involved in the Drug

   Deal, Beer Barrel moved Arredondo from dishwasher to doughmaker.

52. During all material events asserted herein, Swihart was Arredondo’s supervisor.

53. Swiart is Caucasian.

54. During all material events asserted herein, Swihart had authority to hire, fire, and/or

   discipline employees.

55. Swihart would double check Arredondo’s tickets.

56. The tickets were used to provide the order to those working in the kitchen.

57. Swihart would double check Arredondo’s tickets to increase the opportunities to discipline

   Arredondo.

58. Swihart would not double check the tickets of the Caucasian employees.

59. Swihart would not double check the tickets of individuals who had not made protected

   complaints.

60. Swihart double checked Arredondo’s tickets because of his race.

61. Swihart double checked Arredondo’s tickets in retaliation for his protected complaint.

62. On or about March 8, 2020, Defendants suspended Arredondo for making a minor mistake

   when he added toppings to a pizza where a server missed adding the toppings to the ticket.

63. Arredondo meant to fix the server’s error on the ticket but got busy with other work assigned

   by Swihart.




                                                .6
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 7 of 15. PageID #: 7




64. Arredondo would have fixed the mistake before it became a problem but for Swihart double

   checking his tickets.

65. Defendants suspended Arredondo’s employment because of his race.

66. Defendants suspended Arredondo’s employment for conduct where they would not suspend

   the employment of a non-Hispanice employee.

67. Defendants suspended Arredondo’s employment in retaliation for his protected complaints.

68. Defendants suspended Arredondo’s employment for conduct where they would not suspend

   the employment of individuals who have not made protected complaints.

69. When Defendants suspended Arredondo’s employment, they alleged that Arrendond put

   additional toppings on food that Arredondo himself had ordered but had not paid for.

70. Defendants did not suspend and/or discipline similarly situated Caucasian employees putting

   additional toppings on food that the employee himself ordered but had not paid for.

71. During all material events asserted herein, Defendants employed Wayne Sparks as a

   dishwasher.

72. Sparks is Caucasian.

73. Sparks would often prepare food he himself ordered, and would put on additional toppings

   that he did not pay for.

74. Defendants became aware that Sparks would often prepare food he himself ordered, and

   would put on additional toppings that he did not pay for.

75. Defendants did not discipline Sparks for conduct where it allegedly disciplined Arredondo.

76. Defendants did not discipline Sparks for conduct where it disciplined Arredondo because of

   Arredondo’s race and/or national origin.




                                               .7
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 8 of 15. PageID #: 8




77. Arredondo made a Facebook post following his suspension voicing his displeasure at being

   suspended and treated unfairly.

78. During all material events asserted herein, Jim Fowler was the Kitchen Manager.

79. Fowler is Caucasian.

80. As the Kitchen Manager, Fowler has and/or had authority to hire, fire, and/or discipline

   employees.

81. Fowler called Arredondo on March 9, 2020 and advised Arredondo that someone from

   corporate alerted him to Arredondo’s Facebook post.

82. On March 9, 2020, Fowler told Arredondo that Arredondo’s Facebook post violated Beer

   Barrel’s policies.

83. Fowler called Arredondo again on March 10, 2020.

84. On March 10, 2020, Fowler told Arredondo that Defendants were terminating Arredondo’s

   employment.

85. Fowler did not provide a reason for why Defendants were terminating Arredondo’s

   employment.

86. Upon information and belief, Fowler was involved in the decision to terminate Arredondo’s

   employment.

87. Upon information and belief, Swihart was involved in the decision to terminate Arredondo’s

   employment.

88. During all material events asserted herein, Dustin Rice was a cook for Defendants.

89. Rice is Caucasian.

90. During all material events asserted herein, Rice would make posts on Facebook complaining

   about managers.



                                               .8
         Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 9 of 15. PageID #: 9




 91. Rice made a post on Facebook on the day after Defendants terminated Arredondo’s

     employment where Rice complained about Defendants.

 92. Upon information and belief, Defendants did not take any corrective action against Rice for

     his posts on Facebook about Defendants.

 93. During all material events asserted herein, Defendants employed Roy Lopez as a cook.

 94. Lopez is Hispanic.

 95. Defendants terminated Lopez’s employment within close proximity of when Defendants

     terminated Arredondo’s employment.

 96. Defendants alleged to have terminated Lopez’s employment for putting additional toppings

     on food that he himself prepared, but had not paid for.

 97. Defendants terminated Lopez’s employment for the same conduct it disciplined Arredondo,

     but where they had not disciplined a similarly situated, non-Hispanic individual.

 98. Defendants have a pattern and/or practice of discriminating against Hispanic employees.

 99. Defendants terminated Arredondo’s employment where they have not terminated the

     employment of non-Hispanic employees.

100. Defendants treated Arredondo less favorably than similarly-situated non-Hispanic

     employees.

101. Defendants terminated Arredondo because of his race.

102. Defendants terminated Arredondo in retaliation for making protected complaints.




                                                 .9
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 10 of 15. PageID #: 10




       COUNT I: RACE DISCRIMINATION IN VIOLATION OF 42 U.S.C. 2000e-2 et seq.

103. Arredondo restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

104. Throughout his employment, Arredondo was fully competent to perform his essential job

     duties.

105. Defendants treated Arredondo differently than other similarly situated employees based on

     his race.

106. Defendants violated 42 U.S.C. 2000e-2 et seq.by discriminating against Arredondo due to his

     race.

107. Defendants have a pattern and/or practice of disciplining and/or terminating the employment

     of Hispanic employees where they do not discipline and or terminate the employment of

     similarly situated Caucasian employees.

108. Defendants terminated Arredondo’s employment without just cause.

109. At all times material herein, similarly situated non-Hispanic employees were not terminated

     without just cause.

110. Defendants terminated Arredondo’s employment where they would not terminate the

     employment of a non-Hispanic individual.

111. Defendants terminated Arredondo’s employment based on his race.

112. Defendants violated 42 U.S.C. 2000e-2 et seq. when they terminated Arredondo’s

     employment based on his race.

113. Arredondo suffered emotional distress as a result of Defendants’ conduct, and is entitled

     emotional distress damages pursuant to 42 U.S.C. 2000e-2 et seq.

114. As a direct and proximate result of Defendants’ conduct, Arredondo has suffered and will

     continue to suffer damages, including economic and emotional distress damages.

                                                .10
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 11 of 15. PageID #: 11




       COUNT II: RACE DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

115. Arredondo restates each and every prior paragraph of this Complaint, as if it were fully

     restated herein.

116. Throughout his employment, Arredondo was fully competent to perform his essential job

     duties.

117. Defendants treated Arredondo differently than other similarly situated employees based on

     his race.

118. Defendants violated R.C. § 4112.01 et seq.by discriminating against Arredondo due to his

     race.

119. Defendants have a pattern and/or practice of disciplining and/or terminating the employment

     of Hispanic employees where they do not discipline and or terminate the employment of

     similarly situated Caucasian employees

120. Defendants terminated Arredondo’s employment without just cause.

121. At all times material herein, similarly situated non-Hispanic employees were not terminated

     without just cause.

122. Defendants terminated Arredondo’s employment where they would not terminate the

     employment of a non-Hispanic individual.

123. Defendants terminated Arredondo’s employment based on his race.

124. Defendants violated R.C. § 4112.01 et seq. when they terminated Arredondo’s employment

     based on his race.

125. Arredondo suffered emotional distress as a result of Defendants’ conduct, and is entitled

     emotional distress damages pursuant to R.C. § 4112.01 et seq.

126. As a direct and proximate result of Defendants’ conduct, Arredondo has suffered and will

     continue to suffer damages, including economic and emotional distress damages.

                                                .11
        Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 12 of 15. PageID #: 12




            COUNT III: RETALIATION IN VIOLATION OF 42 U.S.C. 2000e-2 et seq.

127. Arredondo restates each and every prior paragraph of this complaint, as if it were fully

     restated herein.

128. As a result of the Defendants’ discriminatory conduct described above, Arredondo

     complained about the race discrimination he was experiencing.

129. Subsequent to Arredondo’s reporting of race discrimination, the harassment he suffered

     increased.

130. Subsequent to Arredondo’s reporting of race discrimination, Defendants failed to conduct an

     investigation into his complaints.

131. Subsequent to Arredondo’s reporting of race discrimination, Defendants failed to take

     corrective action regarding his complaints.

132. Subsequent to Arredondo’s reporting of race discrimination, Defendants terminated

     Arredondo’s employment.

133. Subsequent to Arredondo’s reporting of race discrimination, Defendants terminated

     Arredondo’s employment for conduct where they have not terminated the employment of

     individuals who have not made protected complaints.

134. Defendants’ actions were retaliatory in nature based on Arredondo’s opposition to the

     unlawful discriminatory conduct.

135. Pursuant to 42 U.S.C. 2000e-2 et seq., it is an unlawful discriminatory practice “o discriminate

     in any manner against any other person because that person has opposed any unlawful

     discriminatory practice.

136. Arredondo suffered emotional distress as a result of Defendants’ conduct, and is entitled

     emotional distress damages pursuant to 42 U.S.C. 2000e-2 et seq.



                                                   .12
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 13 of 15. PageID #: 13




137. As a direct and proximate result of Defendant’s retaliatory discrimination against and

     termination of Arredondo, he suffered and will continue to suffer damages, including

     economic and emotional distress damages.

               COUNT IV: RETALIATION IN VIOLATION OF R.C. § 4112.02(I)

138. Arredondo restates each and every prior paragraph of this complaint, as if it were fully

     restated herein.

139. As a result of the Defendants’ discriminatory conduct described above, Arredondo

     complained about the race discrimination he was experiencing.

140. Subsequent to Arredondo’s reporting of race discrimination, the harassment he suffered

     increased.

141. Subsequent to Arredondo’s reporting of race discrimination, Defendants failed to conduct an

     investigation into his complaints.

142. Subsequent to Arredondo’s reporting of race discrimination, Defendants failed to take

     corrective action regarding his complaints.

143. Subsequent to Arredondo’s reporting of race discrimination, Defendants terminated

     Arredondo’s employment.

144. Subsequent to Arredondo’s reporting of race discrimination, Defendants terminated

     Arredondo’s employment for conduct where they have not terminated the employment of

     individuals who have not made protected complaints.

145. Defendants’ actions were retaliatory in nature based on Arredondo’s opposition to the

     unlawful discriminatory conduct.




                                                   .13
       Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 14 of 15. PageID #: 14




146. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

     any manner against any other person because that person has opposed any unlawful

     discriminatory practice defined in this section…”

147. Arredondo suffered emotional distress as a result of Defendants’ conduct, and is entitled

     emotional distress damages pursuant to R.C. § 4112.01 et seq.

148. As a direct and proximate result of Defendant’s retaliatory discrimination against and

     termination of Arredondo, he suffered and will continue to suffer damages, including

     economic and emotional distress damages.

                                      DEMAND FOR RELIEF

     WHEREFORE, Arredondo demands from Defendants the following:

 (a) Issue an order requiring Beer Barrel to restore Arredondo to one of the positions to which he

     was entitled by virtue of his application and qualifications, and expunge his personnel file of

     all negative documentation;

 (b) An award against each Defendant of compensatory and monetary damages to compensate

     Arredondo for physical injury, physical sickness, lost wages, emotional distress, and other

     consequential damages, in an amount in excess of $ 25,000 per claim to be proven at trial;

 (c) An award of punitive damages against each Defendant in an amount in excess of $ 25,000;

 (d) An award of reasonable attorneys’ fees and non-taxable costs for Arredondo’s claims as

     allowable under law;

 (e) An award of the taxable costs of this action; and

 (f) An award of such other relief as this Court may deem necessary and proper.




                                                 .14
 Case: 3:21-cv-00709-JGC Doc #: 1 Filed: 03/31/21 15 of 15. PageID #: 15




                                           Respectfully submitted,

                                           /s/ Daniel S. Dubow
                                           Brian D. Spitz (0068816)
                                           Daniel S. Dubow (0095530)
                                           THE SPITZ LAW FIRM, LLC
                                           25200 Chagrin Boulevard, Suite 200
                                           Beachwood, OH 44122
                                           Phone: (216) 291-4744
                                           Fax: (216) 291-5744
                                           Email: brian.spitz@spitzlawfirm.com
                                                   daniel.dubow@spitzlawfirm.com


                                           Attorneys For Plaintiff




                              JURY DEMAND

Plaintiff Corey Arredondo demands a trial by jury by the maximum number of jurors
permitted.


                                           /s/ Daniel S. Dubow
                                           Brian D. Spitz (0068816)
                                           Daniel S. Dubow (0095530)
                                           THE SPITZ LAW FIRM, LLC




                                     .15
